Citation Nr: 1332500	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-40 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received with respect to a previously denied claim of entitlement to service connection for osteoporosis of the bones and joints, to include as secondary to service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from 
a September 2007 rating decision that, in pertinent part, denied the Veteran's claim.  The Veteran filed a notice of disagreement dated in August 2008, and the RO issued a statement of the case dated in September 2009.  The Veteran filed a substantive appeal in October 2009, in which he requested to testify before a Veterans Law Judge at the local regional office.  

In May 2013, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the claims file.  At the hearing, the Board held the record open for 30 days in order to allow additional time for the submission of additional evidence.  Such evidence was submitted, accompanied by a waiver of RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claim.

Concerning the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Before reaching the merits of the Veteran's claim, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001.  The issue has therefore been styled as set forth above.  In this regard, the Board finds that the Veteran did not timely file a notice of disagreement to the previous denial of the claim in April 2005.  The Veteran sent new evidence regarding his claim in statements received May 2, 2005.  However, he was notified of the denial of the claim in a notice mailed May 3, 2005.  As such, the May 2, 2005 statements cannot be viewed as a notice of disagreement with the April 2005 decision since the statements were received by the RO before VA mailed the notice of the decision.  38 C.F.R. § 20.302 (Veteran must file notice of disagreement within one year from the date that the agency mails the notice of determination).  The Veteran did not submit a statement regarding his claim again until July 2006, outside the one year appeal period.  

The Board notes that, in addition to the physical claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the paper claims file and will proceed with review of the claim based upon all relevant evidence.  

The Veteran filed a claim for an increased rating for his service-connected pulmonary sarcoidosis in March 2011.  This issue has yet to be adjudicated and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The reopened issue of entitlement to service connection for osteoporosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's claim of service connection for osteoporosis of the bones and joints was denied in an unappealed April 2005 rating decision; no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the April 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for osteoporosis of the bones and joints.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection for osteoporosis of the bones and joints is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005).

2.  The evidence received subsequent to the September 2006 rating decision is new and material and the claim for service connection for osteoporosis of the bones and joints is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

For new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, as the Board is reopening the Veteran's claim of entitlement to service connection for osteoporosis, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, an April 2005 rating decision denied the Veteran's claim, finding that there was no evidence of osteoporosis in service and that there no indication that the condition was related to service-connected pulmonary sarcoidosis.  He did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  I

The evidence submitted since the April 2005 decision consists of numerous medical records, articles, the Veteran's testimony before the Board, and lay statements in support of the claim.  Many of these records are duplicative of records submitted at the time of the April 2005 rating decision.  However, other newer records note continued diagnoses related to osteoporosis, and articles submitted by the Veteran indicate some connection between medication for the treatment of pulmonary sarcoidosis and osteoporosis.  A May 2013 statement from the Veteran's physician reported that the Veteran took Prednisone in the military for pulmonary sarcoidosis and that this resulted in multiple muscle and skeletal problems and sequelae.  The Veteran also testified that he received treatment immediately after service for pulmonary sarcoidosis that included high doses of Prednisone.  He has reported that his treating physicians have told him that this has led to his osteoporosis.  See October 2009 statement accompanying VA Form 646, submitted by the Veteran's representative.  

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the April 2005 RO decision is new in that it had not previously been submitted.  These records indicate that the currently diagnosed osteoporosis may be related to his military service.  Again, the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that relate to the basis for the prior denial in April 2005, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for osteoporosis of the bones and joints is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the medical evidence, outlined in detail above, indicates that the Veteran has been diagnosed with osteoporosis and that this condition may be related to the medication that he took for his service-connected pulmonary sarcoidosis.  In addition, the Veteran was provided a VA examination dated in February 2005 that found that it was not likely that the Veteran osteoporosis or low bone mass condition was caused by or a result of his sarcoidosis or treatment for his sarcoidosis in the 1970s.  Rather, the examiner found that the Veteran's hepatitis C was the more likely the cause.  However, there was no opinion rendered regarding whether the Veteran's condition was aggravated by military service, to include medication used to treat his sarcoidosis.  In addition, a VA examiner should be given an opportunity to comment on the additional evidence that the Veteran has submitted in connection with the claim.  As such, the Veteran should be afforded an additional VA examination.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Upon remand, the Veteran should also be afforded an opportunity to submit additional medical evidence in connection with his claim.  In this regard, the Board notes that the Veteran has submitted statements of Dr. McW. that indicate treatment from this physician since approximately 2003.  It does not appear that all of the treatment records from this physician are of record.  VA treatment records should also be updated and the Veteran should be given an opportunity to identify any additional providers that may have treated him for osteoporosis since service.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  


Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include full treatment records of Dr. McW. and updated VA treatment records.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Arrange for an appropriate VA examination to determine whether the Veteran has osteoporosis of the bones and joints that is related to his military service or his service-connected pulmonary sarcoidosis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Has the Veteran had osteoporosis of the bones and joints at any time since July 2006?    

(b)  If the examiner finds that the Veteran has had a diagnosis of osteoporosis at any time since December 2007, was such disorder caused by the Veteran's military service?  If not, was this disorder caused by the Veteran service-connected pulmonary sarcoidosis, to include medication taken for this condition?  If not, was the osteoporosis aggravated (permanently worsened beyond its natural progression) by the service-connected pulmonary sarcoidosis, to include medication taken for this condition?  (If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.)  

The examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner should also specifically consider the evidence submitted by the Veteran, including the May 2013 physician's report, articles submitted by the Veteran, the Veteran's testimony before the Board, as well as the medical evidence set forth above and all past VA examination reports afforded in connection with the claim.

In offering any opinion, the examiner must consider the Veteran's lay statements, the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


